 

Exhibit 10.3

FIRST SUPPLEMENT TO SERIES CERTIFICATE AGREEMENT


by and between


FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its corporate capacity

and

FEDERAL HOME LOAN MORTGAGE CORPORATION,
in its capacity as Administrator


Dated July 16, 2019

relating to

FREDDIE MAC
MULTIFAMILY M CERTIFICATES
Series M-024

$41,140,000 Class A Certificates
$20,326,000 Class B Certificates

relating to

the Bonds described herein


SPONSOR:  ATAX TEBS I, LLC

 

 

 

 

--------------------------------------------------------------------------------

 

FIRST SUPPLEMENT TO SERIES CERTIFICATE AGREEMENT

This FIRST SUPPLEMENT TO SERIES CERTIFICATE AGREEMENT (this “Supplement”) is
dated July 16, 2019 by and between FEDERAL HOME LOAN MORTGAGE CORPORATION, in
its corporate capacity (“Freddie Mac”) and FEDERAL HOME LOAN MORTGAGE
CORPORATION, in its capacity as Administrator (the “Administrator”) on behalf of
the Holders of the Series of Class A Certificates (the “Class A Certificates”)
and the Class B Certificates (the “Class B Certificates”) (collectively, the
“Certificates”) described on the cover page.  This Supplement supplements the
Series Certificate Agreement dated as of September 1, 2010 (the "2010 Series
Certificate Agreement") by and between Freddie Mac and the Administrator, which
incorporates by reference the Standard Terms of the Series Certificate Agreement
dated as of September 1, 2010 (the "Standard Terms" and together with the 2010
Series Certificate Agreement and this Supplement, the "Series Certificate
Agreement") by and between Freddie Mac and the Administrator.  All capitalized
terms used and not defined herein shall have the meaning set forth in the
Standard Terms.

RECITALS:

A.Pursuant to the 2010 Series Certificate Agreement, Freddie Mac issued its
Multifamily Variable Rate Certificates Series M024 on September 2, 2010.  

B.On the date hereof (the "Term Reset Rate Effective Date"), the interest rate
on the Class A Certificates is being converted to the Term Reset Rate pursuant
to Section 5.03 of the Standard Terms and this Supplement is being delivered in
order to set forth the terms of the Class A Certificates in the Term Reset Rate
and to make certain amendments to the 2010 Series Certificate Agreement.

C.The Class A Certificates were originally issued with an Initial Certificate
Balance of $95,810,000 and as of the date hereof have a Current Class A
Certificate Balance of $41,140,000.  The Class B Certificates were originally
issued with an Initial Certificate Balance of $20,326,000 and as of the date
hereof have a Current Class B Certificate Balance of $20,326,000.

D.On the Term Reset Rate Effective Date, the Class A Certificates are being
redesignated as "Freddie Mac Multifamily M Certificates Series M-024, Class A".

E.The conditions to the Term Reset Rate Effective Date and the amendment of the
2010 Series Certificate Agreement have either been satisfied or waived.

AGREEMENT:

Section 1.The interest rate mode on the Class A Certificates is hereby converted
to the Term Reset Rate.  The Term Reset Rate applicable to the Class A
Certificates shall be 2.304% per annum.  Such Term Reset Rate shall be in effect
from and including the Term Reset Rate Effective Date through the Series
Expiration Date.  The Term Reset Rate may not be converted to another Reset
Rate.  The computation of interest on the Class A Certificates following the
Term Reset Rate Effective Date shall be performed on the basis of a 360-day year
consisting of twelve 30-day months for each Accrual Period, with each calendar
month of the Accrual Period being deemed to consist of 30 days.  

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Section 2.Commencing on the date hereof, the Class A Certificates shall be
designated as "Freddie Mac Multifamily M Certificates Series M-024, Class A".  

Section 3.Schedule 2 to the 2010 Series Certificate Agreement setting forth the
Holdback Requirement is hereby amended as set forth on Schedule 1 hereto.

Section 4.The provisions of the Standard Terms relating to a change in the Reset
Rate Method, the Tender Option, the Optional Disposition Date, the Optional
Series Termination Date and the Mandatory Tender of Class Certificates shall not
be applicable to the Series Pool (other than with respect to Mandatory Tenders
resulting from a Liquidity Provider Termination Event or a Clean-Up Event which
shall be applicable to the Series Pool).

Section 5.Notwithstanding any provisions of the Standard Terms to the contrary,
including those regarding the establishment and deposit of funds into the
Distribution Account and the requirement to segregate Assets of the Series Pool,
for so long as Freddie Mac is the Administrator, Freddie Mac shall not be
required to establish separate Distribution Accounts and related subaccounts for
each Series Pool, and may comingle payments received on the Assets with its
other assets provided it at all times maintains accurate books and records with
respect to all amounts of principal, interest and prepayment premium, if any,
received on the Assets and amounts paid out on the Certificates and otherwise
complies with the terms of the Standard Terms.

Section 6.Except as supplemented hereby, all terms, covenants and conditions of
the Series Certificate Agreement remain unchanged and are in full force and
effect.

[Signatures follow]

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed by their respective duly authorized officers or signatories as of the
day and year first above written.

 

FEDERAL HOME LOAN MORTGAGE

CORPORATION, in its corporate capacity

 

 

 

By:

 

/s/ Curtis Melvin

 

 

Curtis Melvin

 

 

Multifamily, Production Director

 

 

 

FEDERAL HOME LOAN MORTGAGE

CORPORATION, as Administrator

 

 

 

By:

 

/s/ Curtis Melvin

 

 

Curtis Melvin

 

 

Multifamily, Production Director

 

 

 

 

 

 

 

 

 

 

[Freddie Mac Signature Page to First Supplement to
Series Certificate Agreement - Series M-024]

--------------------------------------------------------------------------------

 

SPONSOR ACCEPTANCE

The Sponsor hereby consents, acknowledges, accepts and agrees to the terms of
this Supplement.

 

ATAX TEBS I, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership (f/k/a
America First Tax Exempt Investors, L.P.), its Sole Member

 

 

 

 

 

 

 

 

By:

 

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

 

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

 

 

By:

THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

 

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig S. Allen

 

 

 

 

 

Craig S. Allen

 

 

 

 

 

CFO

 

 

 

[Sponsor Signature Page to First Supplement to
Series Certificate Agreement - Series M-024]

--------------------------------------------------------------------------------

 

Schedule 1

HOLDBACK REQUIREMENT SCHEDULE

 

Period

Date

Cash BalanceRequired at the

End of the Month

 

0

Initial

 

394,820.06

 

1

8/15/2019

200,000.00

 

2

9/15/2019

 

94,007.19

 

3

10/15/2019

200,000.00

 

4

11/15/2019

200,000.00

 

5

12/15/2019

200,000.00

 

6

1/15/2020

 

209,888.53

 

7

2/15/2020

 

104,911.18

 

8

3/15/2020

-

 

9

4/15/2020

 

192,904.98

 

10

5/15/2020

 

197,508.84

 

11

6/15/2020

 

200,000.00

 

12

7/15/2020

 

208,478.61

 

13

8/15/2020

104.206.22

 

14

9/15/2020

-

 

15

10/15/2020

 

191,809.95

 

16

11/15/2020

 

196,488.77

 

17

12/15/2020

 

200,000.00

 

18

1/15/2021

 

206,211.01

 

19

2/15/2021

 

103,071.15

 

20

3/15/2021

-

 

21

4/15/2021

 

191,147.57

 

22

5/15/2021

 

196,319.27

 

23

6/15/2021

200,000.00

 

24

7/15/2021

 

204,701.83

 

25

8/15/2021

 

102,315.28

 

26

9/15/2021

-

 

27

10/15/2021

 

189,955.98

 

28

11/15/2021

 

195,228.64

 

29

12/15/2021

200,000.00

 

30

1/15/2022

 

202,304.44

 

31

2/15/2022

 

101,116.59

 

32

3/15/2022

-

 

33

4/15/2022

 

189,204.67

 

34

5/15/2022

 

195,001.30

 

35

6/15/2022

200,000.00

 

36

7/15/2022

 

200,706.17

 

37

8/15/2022

 

100,314.91

 

38

9/15/2022

-

 

39

10/15/2022

 

187,911.44

 

40

11/15/2022

 

193,797.38

 

41

12/15/2022

200,000.00

 

42

1/15/2023

 

198,135.73

 

43

2/15/2023

 

99,029.69

 

44

3/15/2023

-

 

45

4/15/2023

 

187,096.66

 

46

5/15/2023

 

193,522.91

 

47

6/15/2023

200,000.00

 

48

7/15/2023

 

196,428.04

 

 

--------------------------------------------------------------------------------

 

Period

Date

Cash BalanceRequired at the

End of the Month

 

49

8/15/2023

 

98,172.03

 

50

9/15/2023

-

 

51

10/15/2023

 

185,861.96

 

52

11/15/2023

 

192,418.78

 

53

12/15/2023

200,000.00

 

54

1/15/2024

 

131,052.07

 

55

2/15/2024

 

65,484.04

 

56

3/15/2024

-

 

57

4/15/2024

200,000.00

 

58

5/15/2024

200,000.00

 

59

6/15/2024

 

135,027.50

 

60

7/15/2024

 

129,270.58

 

61

8/15/2024

 

64,593.30

 

62

9/15/2024

-

 

63

10/15/2024

200,000.00

 

64

11/15/2024

200,000.00

 

65

12/15/2024

 

168,089.60

 

66

1/15/2025

-

 

67

2/15/2025

-

 

68

3/15/2025

-

 

69

4/15/2025

-

 

70

5/15/2025

-

 

71

6/15/2025

-

 

72

7/15/2025

-

 

73

8/15/2025

-

 

74

9/15/2025

-

 

75

10/15/2025

-

 

76

11/15/2025

-

 

77

12/15/2025

-

 

78

1/15/2026

-

 

79

2/15/2026

-

 

80

3/15/2026

-

 

81

4/15/2026

-

 

82

5/15/2026

-

 

83

6/15/2026

-

 

84

7/15/2026

-

 

85

8/15/2026

-

 

86

9/15/2026

-

 

87

10/15/2026

-

 

88

11/15/2026

-

 

89

12/15/2026

-

 

90

1/15/2027

-

 

91

2/15/2027

-

 

92

3/15/2027

-

 

93

4/15/2027

-

 

94

5/15/2027

-

 

 

 

 

 

 

 

 

 

2

 